DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 34-35, 37-39, and 48-65 are pending.  Claims 48-65 were added in the Reply filed 11/17/2021.  Claims 2, 4-7, 9-10, 17-18, 29, and 31-32 were canceled in the Reply filed 11/17/2021.  Claims 37, 48 and 50-65 are withdrawn. Claims 34-35, 38-39, and 49 are presently considered.

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 34-35, 37-39, and 48-65) and the Species of SEQ ID NO: 2 (“human TK1 mutM73AA75DD83AG9095A) encoded by instant SEQ ID NO: 1, wherein no additional components are present, in the reply filed on 11/17/2021 is acknowledged.
	Examiner notes that twelve species are recited at dependent claims 54-56, namely SEQ ID NOs: 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, and 24.  Upon analysis, these sequences have been compared relative to instant SEQ ID NO: 28, which was identified as “an exemplary human wild-type thymidine kinase” (see, e.g., Spec. at 1/24/2020 at 46 at lines 1-10).  Relative to the “exemplary” WT Human TK1 of SEQ ID NO: 28, the claimed species comprise the following mutations or deletions:
SEQ ID NO: 2 differs by a M73A, A75D, D83A, G90A, G95A, K211R, C230W, S231I, P232Q, A233T, and a N234 Deletion);
SEQ ID NO: 4 differs by a M73A, A75D, D83A, G90A, K211R, C230W, S231I, P232Q, A233T, and a N234 Deletion);
SEQ ID NO: 6 differs by a V84E, G90A, K211R, C230W, S231I, P232Q, A233T, and a N234 Deletion);
SEQ ID NO: 8 differs by a M73A, A75D, D83A, G90A, G95A, K211R, C230W, S231I, P232Q, A233T, and a N234 Deletion);
SEQ ID NO: 10 differs by a M73A, A75D, G90A, K211R, C230W, S231I, P232Q, A233T, and a N234 Deletion);
SEQ ID NO: 12 differs by a G90A, K211R, C230W, S231I, P232Q, A233T, and N234 Deletion);
SEQ ID NO: 14 differs by a A75D, G90E, K211R, C230W, S231I, P232Q, A233T, and N234 Deletion);
SEQ ID NO: 16 differs by a V84D, G90A, K211R, C230W, S231I, P232Q, A233T, and N234 Deletion);
SEQ ID NO: 18 differs by a A75G, V84E, G90A, K211R, C230W, S231I, P232Q, A233T, and N234 Deletion);
SEQ ID NO: 20 differs by a G90D, K211R, C230W, S231I, P232Q, A233T, and N234 Deletion);
SEQ ID NO: 22 differs by a G90V, K211R, C230W, S231I, P232Q, A233T, and N234 Deletion);
SEQ ID NO: 24 differs by a A75Q, V84E, K211R, C230W, S231I, P232Q, A233T, and N234 Deletion);
Accordingly, all claimed species, reduced to practice on record contain at least six common changes relative to the “exemplary” WT human TK1 of SEQ ID NO: 28, namely the mutations of K211R, C230W, S231I, P232Q, and A233T, as well as the deletion of N234.  The sequences differ primarily from one another at only six positions located between 73-95 as illustrated below (alignment begins at position 71):

    PNG
    media_image1.png
    249
    348
    media_image1.png
    Greyscale

Accordingly, all claimed species are understood to be generically encompassed by the genus of compounds comprising the following generic subsequence:
NT[MA]E[ADQG]LPACLLR[DA][VDE]AQEAL[GADE]VAVI[GA]IDE,
wherein the bracketed portions represent possible residues at a single position; and also the following consensus sequence at the C-terminus, which is present in all species claimed and also reduced to practice, but not by the exemplary wild-type sequence:
RPGEAVAARKLFAPQQILQWIQT
The underlined and bolded portions represent common changes relative to the exemplary wild-type sequence of instant SEQ ID NO: 28.
free of the prior art.  
	Per MPEP § 803.02(III)(A),
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
Accordingly, examination proceeded sequentially to all explicitly claimed species as recited at dependent claims 54-65, namely SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, and 24.  These twelve species were all subsequently deemed free of the prior art.  
Regarding reasons for indicating allowability of such species, it is noted that the C-terminal consensus sequence shared by each of these sequences (i.e., RPGEAVAARKLFAPQQILQWIQT, possessing a K211R, C230W, S231I, P232Q, and A233T mutation, as well as an N234 deletion relative to instant SEQ ID NO: 28), was found to be a common point of novelty in view of the prior art.
Per MPEP § 803.02(III)(A), examination proceeded to a non-elected species encompassed by the broadest genus of record (i.e., claims 34 and 38, defining polypeptides and polynucleotides jointly by reference to a genus of polypeptides).  Specifically, examination proceeded to the naturally occurring mRNA and protein sequence corresponding to BAG70082.1 (see, e.g., GenBank: BAG70082.1, Thymidine kinase 1 soluble isoform, partial [Homo sapiens], 2 pages (Sept. 2, 2008), also available at https://www.ncbi.nlm.nih.gov/protein/BAG70082.1 (last visited 7/22/2021); hereafter “BAG70082”; cited in Requirement mailed 7/27/2021), which is 
	Per MPEP § 803.02(III)(A), all claims to other non-examined nonelected species are withdrawn from further consideration.  Critically, the non-elected species of BAG70082.1 is understood to read upon or at once render obvious embodiments within claims 34-35, 38-39, 48-49.  However, the non-elected species does not read upon newly added claims 50-65.  Examiner notes that claims 54-65 are not limited only to sequences corresponding to the twelve exact structures identified above, but instead read upon a broader genus of species that may include numerous additional sequences (fusion structures) and be present in numerous other types of vectors optimized for various species (see, e.g., instant claims 34-35 and 37).  Therefore, claims 54-65 reasonably encompass all species that “comprise” the sequences of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, and 24 as well as species comprising additional unspecified sequences that have not been examined.  This distinction is pertinent because (a) all possible sequences encompassed by each of claims 54-65 have not been identified by Applicant as obvious variants of one another; and (b) it is prima facie unknown which species encompassed by claims 54-65 satisfy the functional limitation of claim 34 (e.g., it is unknown if sequences further encoding an unspecified leader or trailer sequence would yield an increased or decreased activity).  As such, claims 54-65 are understood to read upon additional non-elected species that do not include BAG70082.1, and that such additional species are not admitted obvious variants of instant SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, and 24.  Accordingly, such claims are properly withdrawn as directed to non-elected species at this time.  
However, as noted below, claims 54-65 could be placed in form for allowance by rewriting each claim as an independent claim excluding the functional limitation set forth at independent claim 34.
For purposes of MPEP 803.02, the functional limitation set forth at claim 48 is reasonably understood to require at least the common mutations and deletions present in instant SEQ ID NOs: 12 and 16 (see, e.g., Spec. filed 1/24/2020 at page 100 at Table 2, noting only two sequences were shown to satisfy the functional limitation of claim 48).  Critically, both SEQ ID NO: 12 and 16 share the following changes relative to wild-type: 
G90A, K211R, C230W, S231I, P232Q, and A233T, as well as an N234 deletion (relative to instant SEQ ID NO: 28)
Therefore, in view of the limited evidence of record, and absence of an unambiguous structure/function relationship, the functional limitation at claim 48 is reasonably understood to require the presence of these six mutations as well as the deletion of N234.  Critically, such mutations and deletion are not present in the non-elected species of BAG70082.1.  Therefore, claim 4 is understood to not read upon BAF70082.1.
Claims 37, 48 and 50-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.
Accordingly, claims 34-35, 38-39, and claims 49 are presently examined.

Allowable Subject Matter
The species of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22 and 24 have been deemed free of the prior art.  Each sequence shares a C-terminal consensus sequence (i.e., RPGEAVAARKLFAPQQILQWIQT, possessing a K211R, C230W, S231I, P232Q, and A233T excluding the functional limitation set forth at independent claim 34.  Presently, the functional limitation imposes unknown limitations upon the additional species encompasses by claims 54-65 as currently presented, and such species are not admitted as obvious variants of one another on the basis of the presence of the recited sequence alone (i.e., fusion constructs, etc. may or may not satisfy the functional limitation). 

Priority
	Priority to EP17183361.9 filed July 26, 2017, is acknowledged.

Information Disclosure Statement
The IDS filed 1/24/2020 and 2/07/2020 are acknowledged and presently considered.
Applicant should note that some documents disclosed on the IDS form submitted on 2/07/2020 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority date is EP17183361.9 filed July 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claim 34 is representative of the pending claim scope, and presently recites:
34. A nucleic acid comprising a nucleotide sequence encoding a mutant human thymidine kinase 1, wherein said mutant human thymidine kinase 1 comprises one or more amino acid substitutions at positions corresponding to positions 70 to 100 of wild-type human thymidine kinase 1, wherein the activity of said mutant human thymidine kinase 1 is increased compared to the activity of wildtype human thymidine kinase 1.

The transitional phrase “comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
The phrase “wild-type human thymidine kinase 1” is not specified at instant claim 1 or defined on record.  However, the phrase is exemplified in the specification with reference to SEQ ID NO: 28 (see, e.g., Spec. at 1/24/2020 at 46 at lines 1-10, identifying instant SEQ ID NO: 28 as “an exemplary human wild-type thymidine kinase”).  Accordingly, for purposes of applying prior art, the phrase “wild-type human thymidine kinase 1” is understood to refer to instant SEQ ID NO: 28.
	The term “mutant human thymidine kinase 1”is undefined on record, but is presumably fully satisfied by any sequence that satisfies the positively recited limitations set forth in the body of instant claim 34, namely any sequence comprising
....one or more amino acid substitutions at positions corresponding to positions 70 to 100 of wild-type human thymidine kinase 1, wherein the activity of said mutant human thymidine kinase 1 is increased compared to the activity of wildtype human thymidine kinase 1.
However, this raises a material and fundamental question regarding the proper applicable claim interpretation. Specifically, the question is whether or not the claim includes or excludes sequences containing additional mutations outside of “positions 70 to 100 of wild-type”.  However, the answer is unambiguous in view of the original disclosure and the species of SEQ so long as the functional limitation is satisfied.
	Instant claims 34 and 48 recite functional limitations, namely
....wherein the activity of said mutant human thymidine kinase 1 is increased compared to the activity of wildtype human thymidine kinase 1. 
and
...wherein said activity of said mutant human thymidine kinase 1 is at least 9-fold increased compared to the activity of wild type human thymidine kinase 1.
It is prima facie unclear what structural alterations (deletions, mutations, substitutions) at the corresponding positions 1-72, 74, 76-79, 82, 85-89, 91-94, 96-210, or 212-229 relative to instant SEQ ID NO: 28 can be made that would satisfy these functional limitations.  Notably, all mutations tested at positions 80-81 actually decreased the specific activity of the resulting mutant.  Furthermore, the only structures tested with increased reported activity comprise the additional mutations of K211R, C230W, S231I, P232Q, and A233T, as well as an N234 deletion (relative to instant SEQ ID NO: 28).  However, although these five mutations and N234 deletion may be required for increased specific activity, they are not sufficient as evidenced by the experimental results corresponding to SEQ ID NO: 26 (see, e.g., Spec. filed 1/24/2020 at page 56 and 100 at Table 2, showing SEQ ID NO: 26 [e.g., L8081F] decreased activity).  Accordingly, it is prima facie unknown in view of the instant record what sequences do or do not satisfy the functional limitations at instant claims 34 and 48, because the instant disclosure provides zero guidance regarding a structure/function relationship at any of positions 1-72, 74, 76-79, 82, 85-89, 91-94, 96-210, or 212-229 relative to instant SEQ ID NO: 28, and only very limited For purposes of applying prior art, it is reasonably assumed that the functional limitation of claim 34 is fully satisfied by all embodiments encompassed by dependent claim 49 other than the single sequence of SEQ ID NO: 26.  This is reasonably because claim 49 depends from claim 34 and is reasonably understood to recite a genus of embodiments that fully satisfies the limitations of the claim from which it depends.
	Claim 35 is directed to a vector comprising the nucleic acid of claim 34, and is understood to read upon any art-recognized vector encoding a sequence within the scope of instant claim 34.
	Claim 39 is directed to a “pharmaceutical composition”, which is not defined on record.  The phrase is given the broadest reasonably interpretation and is broadly understood to refer to and encompass any type of pharmaceutical composition, including compositions suitable for use in pharmaceutical testing, pharmaceutical research, or as a therapeutic suitable for delivery to a patient.
	Claim 49 is presumed to fully satisfy the functional limitation of claim 34 for purposes of applying prior art.  However, claim 49 has been rejected under 35 USC 112(d) below because not all embodiments within the scope of claim 49 would credibly increase the activity of WT human TK1, including instant SEQ ID NO: 26.
	Accordingly, claims 34-35, 38-39, and 49 are presently examined.


Objection to the Specification
The disclosure is objected to because of the following informalities:
see, e.g., Spec. filed 1/24/2020 at pages 9-11). 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (see, e.g., Spec. filed 1/24/2020 at pages 98, 108). 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.


Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35, 38-39, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(a) “PRF: 1307188A” (PRF: 1307188A, NCBI Protein Database, human thymidine kinase (Aug. 19, 1996), also available at https://www.‌ncbi.‌nlm.‌nih.‌gov/‌protein/‌1307188A (last visited 1/4/2022); compare id. with instant SEQ ID NO: 28, showing 99% identity (232/234 identities)), 
(b) AAA61187.1 (thymidine kinase (EC 2.7.1.21) [Homo sapiens], GenBank: AAA61187.1, NCBI Protein Database (Jan. 14, 1995), also available at https://www.‌ncbi.‌nlm.‌nih.‌gov/‌protein/‌AAA61187.1 (last visited 1/4/2022); compare id. with instant SEQ ID NO: 28, showing 99% identity (233/234 identities)); and
(c) BAG70082.1 (GenBank: BAG70082.1, Thymidine kinase 1 soluble isoform, partial [Homo sapiens], 2 pages (Sept. 2, 2008), also available at https://www.‌ncbi.‌nlm.‌nih.‌gov/‌protein/‌BAG70082.1 (last visited 7/22/2021); hereafter “BAG70082”; cited in Requirement mailed 7/27/2021; compare id. with instant SEQ ID NO: 28, showing 99% identity (233/234 identities)).  
Accordingly, there is a substantial and material concern regarding exactly what sequence Applicant is identifying at instant claim 1 as the “wild-type human thymidine kinase 1”.  This different lengths, including different N-terminal sequences.  For example, EAW89505.1 (GenBank: EAW89505.1, thymidine kinase 1, soluble, isoform CRA_a [Homo sapiens] (March 23, 2015), also available at https://www.‌ncbi.‌nlm.‌nih.‌gov/‌protein/‌EAW89505.1 (last visited 7/22/2021)) shares 100% sequence identity with instant SEQ ID NO: 28, but further comprises an additional 42 residues at the N-terminus relative to SEQ ID NO: 28 (compare id. with instant SEQ ID NO: 28).  Accordingly, if EAW89505.1 were utilized as a reference as a “wild-type human thymidine kinase 1”, then the corresponding positions 70-100 would be shifted by 42 residues relative to, for example, BAG70082.1 or AAA61187.1.  Therefore, in the absence of clarification of exactly what sequence Applicant means to refer to as a “wild-type thymidine kinase 1” at claim 1 and its dependents, the metes and bounds of the pending claim scope is unknown and varies depending upon the “wild-type” protein an artisan selects.  For purposes of applying prior art, instant SEQ ID NO: 28 has been reasonably inferred to be the “wild-type thymidine kinase 1” referenced at instant claim 1.
	Claim 34 recites an ambiguous functional limitation that does not correspond to any commensurate structure/function disclosure in the originally filed disclosure.  Specifically, instant claim 34 recites 
wherein the activity of said mutant human thymidine kinase 1 is increased compared to the activity of wildtype human thymidine kinase 1.
However, the originally filed disclosure provides zero guidance regarding the metes and bounds implied and encompassed by this functional limitation.  Specifically, it is prima facie unclear and unknown what structural alterations (deletions, mutations, substitutions) at the corresponding positions 1-72, 74, 76-79, 82, 85-89, 91-94, 96-210, or 212-229 relative to instant SEQ ID NO: 28 can be made that would result in increased activity as required by instant claim 34.  Notably, decreased the specific activity of the resulting mutant.  Furthermore, the differences observed for increased helicity for multiple species of record appear to be extremely small, and therefore reasonably within the range of statistical insignificance (see, e.g., Spec. filed 1/24/202 at 56, showing SEQ ID NOs: 22 and 24 result in ≤ 4% difference, and no statistical significance is provided for these sequence or related data).  Therefore, the “wherein” clause raises a substantial and material concern regarding the metes and bounds of the pending claim scope because it is unknown what sequences (even from among the species discloses) are included or excluded by the limitation. Per MPEP § 2173, the primary purpose of the requirement for definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Per MPEP § 2173, a secondary purpose of the definiteness requirement is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  Here, the “wherein” clause appears to merely recite a desired or hoped for result, which does not clearly inform artisans of the metes and bounds of structures that actually satisfy the limitation.  Accordingly, the metes and bounds of claim 34 are insufficient to provide an artisan of the boundaries of what constitutes infringement, and are insufficient to enable the Examiner to unambiguously identify what the inventor (or a For purposes of applying prior art, the Examiner has presumed that all species within the scope of dependent claim 49 satisfy the limitations of independent claim 34, from which it depends.
	Claims 35, 38-39, and 49 depend upon an indefinite base claim and are therefore also rejected as indefinite.
	Claims 34-35, 38-39, and 49 are rejected. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 49 depends from claim 34.  Claim 34 has been rejected as indefinite for reasons discussed in a preceding rejection.  However, claim 34 is ostensibly limited to only species of mutant human TK1 that have “increased activity” relative to some undisclosed species of wild type human TK1.  Claim 49 is not credibly limited to only mutants of human TK1 having such “increased activity”.  For example, claim 49 reads upon species of mutant human TK1 having etc., which would be understood by one of ordinary skill in the art to be sufficient to substantially disrupt or entirely abrogate TK1 activity. Even the instant disclosure identifies that some mutations at positions 80-81 resulted in decreased activity (see, e.g., Spec. filed 1/24/2020 at page 56 and 100 at Table 2, showing SEQ ID NO: 26 [e.g., L8081F] decreased activity).  However, such species are literally encompassed by the exact language set forth at dependent claim 49.  Therefore, claim 49 is rejected for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35, 38-39, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The applicable claim interpretation has been placed above in a separate section, and that disclosure is incorporated into the instant rejection.
The metes and bounds of the claims are indefinite for reasons discussed under 35 USC 112(b), and those discussions are incorporated herein. 
Claim 34 is representative of the pending claim scope and recites/defines the claim scope by utilizing a functional limitation. Namely, claim 34 recites the following (emphasis added to highlight functional language):
34. A nucleic acid comprising a nucleotide sequence encoding a mutant human thymidine kinase 1, wherein said mutant human thymidine kinase 1 comprises one or more amino acid substitutions at positions corresponding to positions 70 to 100 of wild-type human thymidine kinase 1, wherein the activity of said mutant human thymidine kinase 1 is increased compared to the activity of wildtype human thymidine kinase 1.
Therefore, the scope of claim 34 is limited by the recitation of a functional limitation.  However, the originally filed disclosure provides limited and vague guidance regarding the metes and bounds implied and encompassed by this functional limitation.  Specifically, it is prima facie unclear and unknown what structural alterations (deletions, mutations, substitutions) at the corresponding positions of 1-72, 74, 76-79, 82, 85-89, 91-94, 96-210, or 212-229 relative to instant SEQ ID NO: 28 can be made that would result in increased activity as required by instant claim 34.  Notably, all mutations tested at positions 80-81 actually decreased the specific activity of the resulting mutant, and therefore it is unclear if any mutations at claims 80-81 could be made without diminishing the activity of the resulting mutant. .  
The prior art is silent regarding such mutants that result in “increased” activity.
compare instant SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, and 26, noting that they share 227/233 residues, or 97.42% sequence identity), but such high levels of sequence identity are insufficient to reasonably identify a genus of sequences with “increased activity”.  Specifically, SEQ ID NO: 26 differs from the consensus sequence of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, and 24 only at positions 80 and 81, but SEQ ID NO: 26 exhibits decreased activity (see, e.g., Spec. filed 1/24/2020 at page 56 and 100 at Table 2, showing SEQ ID NO: 26 [e.g., L8081F] decreased activity).  This is pertinent because instant SEQ ID NO: 12 allegedly exhibits 9-fold increased activity relative to wild-type, and shares 230/233 residues in common with SEQ ID NO: 26 (i.e., 98.71% sequence identity):

    PNG
    media_image2.png
    229
    544
    media_image2.png
    Greyscale

Accordingly, at best, the disclosure of record tests and reduces to practice thirteen species sharing ≥97.4% sequence identity with each other, but reasonably informs artisans that species differing by 1.3% sequence identity (e.g., SEQ ID NOs: 12 and 26) are sufficient to alter the activity from a 9-fold increase to an overall decreased activity.  
As noted above, artisans are left with zero guidance regarding any structure/function relationship corresponding positions of 1-72, 74, 76-79, 82, 85-89, 91-94, 96-210, or 212-229 80 species (i.e., >>1.208e+104, or >>hundreds of hundreds of trillions of species), or perhaps claim 34 only contains less than thirteen species of record. It is unknown.
The Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).   Here, it is not even clear what the metes and bounds of the claimed compound may be, and therefore “the inventor cannot lay claim to the subject matter” (id.).  As an example, an artisan would be unaware if a species comprising a random mutation at positions 76-79, 82, or 85-89 (including those yet to be discovered or synthesized) would reasonably be included or excluded by instant claim 1 because they would not know, a priori, whether or not such species exhibited increased or decreased activity in view of the instant disclosure.
In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973).
Here, no “precise definition” by structure, formula, or exact chemical name was provided on record.  Rather, the invention at claim 34 is a genus circumscribed using indefinite terminology and a ill-described functional limitation. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789). Likewise, in the instant case, the Applicants have claimed a broad and highly varied genus of compositions potentially encompassing >>1000000 trillion species, by attempting to “draw[] a fence around a perceived genus” by using a functional limitation.  But Applicant has failed to identify any common structure/function relationship sufficient to identify and determine, a priori, functional and non-functional embodiments, commensurate in scope with the claims and sufficient to evidence possession of the full scope of the genera at the pending claims as required by 35 USC 112.  Therefore, it is unknown if the broad and highly varied genus, as claimed, encompasses 1000000 trillion distinct species of human TK mutants, or perhaps instead the genus only 
	Accordingly, claims 34-35, 38-39, and 49 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-35, 38-39, and 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring human nucleic acid and protein without significantly more. 
The applicable claim interpretation is set forth above in a separate section and is incorporated into the instant rejection. For purposes of the “wherein” clause at instant claim 34, it is assumed for the instant rejection that all embodiments encompassed by dependent claim 49 necessarily satisfy the limitations of instant claim 34.
The claims recite and encompass a nucleic acid that encodes a mutant human TK1 and the mutant protein (see, e.g., instant claims 34, 38, 49).  The references to “wild-type” at the pending claims is understood to refer to instant SEQ ID NO: 28.  Accordingly, the pending claims fully encompass the naturally occurring nucleic acid and protein corresponding to BAG70082.1 (GenBank: BAG70082.1, Thymidine kinase 1 soluble isoform, partial [Homo sapiens], 2 pages (Sept. 2, 2008), also available at https://www.‌ncbi.‌nlm.‌nih.‌gov/‌protein/‌BAG70082.1 (last visited 7/22/2021); hereafter “BAG70082”; cited in Requirement mailed 7/27/2021; compare id. with instant SEQ ID NO: 28, showing 99% identity (233/234 identities)).  see, e.g., BAG70082.1 at 1-2).  
This judicial exception is not integrated into a practical application because the claims are directed to the judicial exception without any particular additional components that amount to significantly more than the judicial exception.  Specifically, regarding claims 35, 38, and 49, BAG70082.1 discloses a 234-mer peptide encoded by human mRNA, wherein the protein contains E87G relative to instant SEQ ID NO: 28.  Regarding claim 35, the generic reference to a vector, without more, is insufficient to differentiate the claim in view of the judicial exception (see, e.g., id. 1-2, noting that such sequences were routinely cloned using routine methods, and specifically cloned using a pDONR201 vector). Regarding claim 39, the generic reference to a pharmaceutical composition, without more, is insufficient to differentiate the claim in view of the judicial exception (see, e.g., id. at 1-2).  Furthermore, such natural products are understood to occur naturally in human cells and are therefore present in human fluids.  Such fluids comprising the natural compounds are reasonably understood to be pharmaceutical compositions within the scope of the instant claim.
It is noted that this rejection is not exhaustive.  Notably, given the vast and highly varied breadth of the claim, the claim reasonably reads upon any naturally occurring TK1 variant or homolog that comprises a mutation in the region identified at instant claim 49. 
Therefore, claims 34-35, 38-39, and 49 are rejected under 35 U.S.C. 101 as directed to a naturally occurring human biopolymer.

Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-35, 38-39, and 49 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BAG70082.1 (GenBank: BAG70082.1, Thymidine kinase 1 soluble isoform, partial [Homo sapiens], 2 pages (Sept. 2, 2008), also available at https://www.‌ncbi.‌nlm.‌nih.‌gov/‌protein/‌BAG70082.1 (last visited 7/22/2021); hereafter “BAG70082”; cited in Requirement mailed 7/27/2021).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection. 
In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103 rejection is appropriate for these types of claims as well as for composition claims.”
Regarding instant claims 34-35, 38-39, and 49, BAG70082.1 informs artisans that the human body naturally comprises and expresses a 234-mer peptide encoded by human mRNA, wherein the protein contains an E87G mutation relative to instant SEQ ID NO: 28 (compare BAG70082.1 at 2 with instant SEQ ID NO: 28).  Furthermore, the reference identifies that the nucleic acid was cloned using routine methods, and that a pDONR201 vector was utilized (see, e.g., id. at 1-2).  The protein sequence is shown at page 2 of the reference and page 1 provides details regarding the cloning methodology.  Regarding a pharmaceutical composition, an artisan would at once envisage the use of a pharmaceutical composition suitable for pharmaceutical research in view of the disclosure of the reference, namely a pharmaceutical composition suitable for cloning using a pDONR201 vector and the disclosed nucleic acid sequence encoding the human thymidine kinase 1 isoform of BAG70082.1.
The prior art reference differs from the instant claims as follows: The prior art is silent regarding whether or not BAG70082.1 satisfies the functional limitation of instant claim 34.
Regarding anticipation, it is reasonably understood that BAG70082.1 satisfies the limitations set forth at dependent claim 49, and for purposes of this rejection the scope of claim 49 is understood to fully satisfy the functional limitation of instant claim 34.  Therefore, it is reasonably inferred that BAG70082.1 anticipates the pending claims.
Regarding obviousness, the sequence of BAG70082.1 shares 226/233 residues, which is >96.9957% sequence identity, with instant SEQ ID NO: 12 (compare BAG70082.1 with instant SEQ ID NO: 12, showing >96.99% sequence identity). As noted at MPEP § 2144.09(I), a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Here, the sequences differ by about 7 residues, and the prior art residue is explicitly identified as a human TK1 protein, and therefore would be predicted and expected to have TK1 activity similar to SEQ ID NO: 12.  Accordingly, the claimed invention is obvious in view of BAG70082.1 per MPEP 2144.09.  Examiner notes that obviousness based on close structural similarity may be rebutted by evidence of unexpected results (see, e.g., MPEP § 2144.09(VII)).
In sum, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions or characteristics that are newly cited or is identical to an the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.”  Per MPEP § 2112(V), the PTO can require an applicant to prove that the prior art does not necessarily or inherently possess the characteristics of his (or her) claimed invention. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).  Here, the burden is on the Applicant to establish that the prior art sequence does not inherently possess and exhibit the functional qualities presently claimed.
Accordingly, claims 34-35, 38-39, and 49 are rejected.


Claims 34-35, 38-39, and 49 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over AFH33804.1 (GenBank: AFH33804.1, Thymidine kinase, cytosolic [Macaca mulatta], 2 pages (Nov. 4, 2014), also available at https://www.‌ncbi.‌nlm.‌nih.‌gov/‌protein/‌AFH33804.1 (last visited 1/6/2022); hereafter “AFH33804.1”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection. 
Per MPEP § 2112(III), “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103 rejection is appropriate for these types of claims as well as for composition claims.”
Regarding instant claims 34-35, 38-39, and 49, AFH33804.1 informs artisans that AFH33804.1 exists naturally, and is expressed in the transcriptome of Macac mulatta (Rhesus monkey) (see, e.g., Reference at pages 1-2). AFH33804.1 is highly similar to instant SEQ ID NO: 12, as shown by the alignment below:

    PNG
    media_image3.png
    239
    549
    media_image3.png
    Greyscale

Accordingly, the sequence encoded by the natural transcripts in Macaca mulatta shares substantial sequence similarity with instant SEQ ID NO: 12, and additionally contains a mutation between positions 71 to 95 relative to instant SEQ ID NO: 28 (presumed WT) (see alignment above).  Regarding claims 35 and 39, one of ordinary skill in the cloning and vector arts would at once envisage a vector encoding the prior art protein sequence suitable for recombinant expression as is necessary for pharmaceutical characterization and biochemical studies.  Such a 
The prior art reference differs from the instant claims as follows: The prior art is silent regarding whether or not AFH33804.1 satisfies the functional limitation of instant claim 34.
Regarding anticipation, it is reasonably understood that AFH33804.1 satisfies the limitations set forth at dependent claim 49 (see alignment above), and for purposes of this rejection the scope of claim 49 is understood to fully satisfy the functional limitation of instant claim 34.  Therefore, it is reasonably inferred that AFH33804.1 anticipates the pending claims since one of ordinary skill in the art, given a transcriptome and an encoded protein as in AFH33804.1, would at once envisage pharmaceutical compositions of vectors encoding the disclosed protein and suitable for recombinant expression of AFH33804.1.
Regarding obviousness, the sequence of AFH33804.1 shares 224/233 residues with SEQ ID NO: 12, which is >96% sequence identity (compare AFH33804.1 with instant SEQ ID NO: 12, showing >96% sequence identity). As noted at MPEP § 2144.09(I), a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Here, the sequences differ by about 9 residues, and the prior art residue is explicitly identified as a thymidine kinase protein, and therefore would be predicted and expected to have TK activity highly similar to SEQ ID NO: 12.  Accordingly, the claimed invention is obvious in view of AFH33804.1 per MPEP 2144.09.  Examiner notes that see, e.g., MPEP § 2144.09(VII)).
In sum, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions or characteristics that are newly cited or is identical to an invention instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.”  Per MPEP § 2112(V), the PTO can require an applicant to prove that the prior art does not necessarily or inherently possess the characteristics of his (or her) claimed invention. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).  Here, the burden is on the Applicant to establish that the prior art sequence does not inherently possess and exhibit the functional qualities presently claimed.
Accordingly, claims 34-35, 38-39, and 49 are rejected.

Conclusion
Claims 34-35, 38-39, and 49 are rejected.  No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654